Name: 1999/505/EC: Commission Decision of 1 July 1999 fixing an indicative allocation by Member State of the commitment appropriations for Objective 3 of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1774)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  budget;  social affairs;  regions and regional policy;  EU finance
 Date Published: 1999-07-27

 Avis juridique important|31999D05051999/505/EC: Commission Decision of 1 July 1999 fixing an indicative allocation by Member State of the commitment appropriations for Objective 3 of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1774) Official Journal L 194 , 27/07/1999 P. 0063 - 0064COMMISSION DECISIONof 1 July 1999fixing an indicative allocation by Member State of the commitment appropriations for Objective 3 of the Structural Funds for the period 2000 to 2006(notified under document number C(1999) 1774)(1999/505/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular the first and second subparagraphs of Article 7(3) thereof,(1) Whereas point 3 of the first subparagraph of Article 1 of Regulation (EC) No 1260/1999 states that Objective 3 of the Structural Funds aims to support adaptation and modernisation of policies and systems of education, training and employment;(2) Whereas the fourth subparagraph of Article 7(2) of Regulation (EC) No 1260/1999 stipulates that 12,3 % of the appropriations for the Structural Funds are to be allocated to Objective 3;(3) Whereas the first subparagraph of Article 7(3) of Regulation (EC) No 1260/1999 stipulates that the Commission is to use transparent procedures to make indicative breakdowns by Member State of the commitment appropriations available for programming in 2000 to 2006;(4) Whereas the second subparagraph of Article 7(3) of Regulation (EC) No 1260/1999 stipulates, in the case of Objective 3, that the breakdown by Member State shall be based principally on the eligible population, the employment situation and the severity of problems, such as social exclusion, education and training levels, and participation of women in the labour market;(5) Whereas the Berlin European Council of 24 and 25 March 1999 approved, in paragraph 45 of the Presidency conclusions, the methodology proposed by the Commission in accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1260/1999 for the indicative allocation of Objective 3 appropriations;(6) Whereas the Berlin European Council of 24 and 25 March 1999, in paragraph 44(d) and (e) of the Presidency conclusions, fixed the amounts pertaining to certain specific cases for the period 2000 to 2006;(7) Whereas the Commission's statement annexed to the minutes of the Council meeting of 21 June 1999 indicates the method that the Commission will use to decide the indicative allocation by Member State of the appropriations for Objective 3, in accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1260/1999;HAS ADOPTED THIS DECISION:Article 1The indicative amounts per Member State of the commitment appropriations for Objective 3 for 2000 to 2006 shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 1 July 1999.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.ANNEXIndicative allocation by Member State of the commitment appropriations for Objective 3 of the Structural Funds for the period 2000 to 2006>TABLE>